849, 851 (1991). It is within our discretion to determine if a writ petition
                       will be considered. Smith, 107 Nev. at 677, 818 P.2d at 851. Petitioners
                       bear the burden of demonstrating that extraordinary relief is warranted.
                       Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                       (2004). Having considered the petition, we conclude that our intervention
                       is not warranted, and we therefore deny the petition.    Smith, 107 Nev. at
                       677, 818 P.2d at 851; NRAP 21(b)(1).
                                   It is so ORDERED.'




                                                                   Saitta


                       cc: Kolesar & Leatham, Chtd.
                            Marquis Aurbach Coffing




                             'In light of this order, we deny as moot petitioners' motion to
                       consolidate this petition with the appeal pending in Docket No. 61320.


SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A          .
             °nit—Wm